

2009 ANNUAL INCENTIVE AWARD TARGETS


The following sets forth On Assignment, Inc.’s (the “Company”) annual incentive
awards (the “Bonus Program”) for the executive officers named below,
(collectively “Participants” and individually a “Participant”) with respect to
2009 performance.


Each determination provided for in the Plan and/or the Bonus Program shall be
made by the Compensation Committee of the Board of Directors (the “Committee”)
under such procedures as may from time to time be prescribed by the Committee
and shall be made in the sole discretion of the Committee.   Any such
determinations shall be final and conclusive and binding on all interested
parties.   Attainment of all performance goals will be determined after taking
into consideration the impact of all bonuses to be paid under this Bonus
Program, meaning that if, after deducting any such bonus awards, the resulting
number is not at or above the target, the target has not been achieved and the
affected bonus will be reduced (if necessary, to zero) as required to cause the
attainment of such target.


Unless otherwise noted, the 2009 incentive compensation shall be paid to
Participants, in cash, on or prior to March 15th of 2010, contingent upon the
Participant’s attainment of goals specified in the Bonus Program, (for the
avoidance of doubt, this deadline is intended to comply with the “short-term
deferral” exemption from the application of Section 409A).No payments shall be
made to a Participant under the Bonus Program unless and until the Committee
shall have certified in writing the attainment of the applicable performance
goals.


For purposes of the Plan, the following definitions shall apply:


“Adjusted EBITDA” means earnings before interest, taxes, depreciation and
amortization, but excluding gains, losses or expenses associated with all
Unusual Items (defined below).


“Cash generation” is measured as operating cash flow, less capital expenditure,
but excluding gains, losses or expenses associated with all Unusual Items.


“Branch contribution” is calculated, divisionally, by branch gross profit less
branch operating expense, but excluding gains, losses or expenses associated
with all Unusual Items.


“Unusual Items” shall mean: (i) restructurings, discontinued operations,
extraordinary items or events, and other unusual or non-recurring charges as
described in Accounting Principles Board Opinion No. 30 and/or management’s
discussion and analysis of financial condition and results of operations
appearing or incorporated by reference in the Company’s Form 10-K for the
applicable year; (ii) a force majeure or other event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management; (iii) litigation (including attorneys’ fees and other
litigation expenses), judgments, settlements; (iv) changes in tax laws or
accounting standards required by generally accepted accounting principles or
changes in other such laws or provisions affecting reported results; (v)
expenses resulting from severance arrangements with terminated employees; (vi)
equity-based compensation expenses; (vii) one-time gains or losses from the
disposal or sale of assets; and (viii) impairments of goodwill or other
intangible assets.









 
 
 

--------------------------------------------------------------------------------

 









     2009 Executive Incentive Compensation


     Mike McGowan


·  
Bonus A: McGowan will earn an annual incentive bonus (the “McGowan Bonus A”)
equal to up to 50% of his annual base salary (e.g. $172,500 assuming an annual
base salary of $345,000) contingent upon Oxford and/or the Company achieving the
following goals:  (i) 40% (e.g. $69,000) based upon attaining Oxford 2009
Adjusted EBITDA of no less than $24,376,000 and (ii) 60% (e.g. $103,500) based
upon attaining consolidated 2009 Adjusted EBITDA of no less than $54,000,000.



·  
Bonus B: McGowan will earn an annual incentive bonus (the “McGowan Bonus B”) of
up to 50% of his annual base salary determined as a linear pro ration of the
extent to which Oxford and/or the Company achieve the following goals:  (i) up
to (20%) (e.g. $34,500) of the McGowan Bonus B will be earned on a sliding
scale, based on the Company generating cash levels between $25,200,000 and
$30,800,000 (i.e. 90% to 110% of Board Budget); (ii) up to 20% of the McGowan
Bonus B will be earned on a sliding scale, based on Oxford’s attainment of a
gross margin of at least 33.43% up to a maximum of 37.14% (i.e. 90% to 100%);
(iii) up to 20% of the Mr. McGowan Bonus B will be earned on a sliding scale,
based on the Company’s attainment of a consolidated gross margin of at least
27.45% up to a maximum of 30.5% (i.e. 90% to 100%); (iv) up to 15% (e.g.
$25,875) of the McGowan Bonus B will be earned on a sliding scale, based on
Oxford’s attainment of an Adjusted EBITDA margin of at least 11.86% up to a
maximum of 13.18% (i.e. 90% to 100%); (v) up to 15% of the Mr. McGowan Bonus B
will be earned on a sliding scale, based on the Company’s attainment of a
consolidated Adjusted EBITDA margin of at least 7.65% up to a maximum of 8.5%
(i.e. 90% to 100%); (vi) 10% (e.g. $17,250) of the McGowan Bonus B will be
earned if the Company successfully negotiates an amendment to its existing
credit facility or a complete replacement thereof. In no event shall the McGowan
Bonus B exceed 50% of his annual base salary.



·  
Performance-Vesting Restricted Stock Unit (“RSU”) Grant:  The Committee
previously granted to McGowan in 2008 1,600 RSUs, (representing the second third
of the 2008 Performance-Vesting RSUs, and, in 2009 5,879 RSUs, representing the
first third of the 2009 Performance-Vesting RSUs, which shall collectively vest
as to (i) 50% of such RSUs if the Company’s adjusted 2009 EBITDA equals or
exceeds $45,900,000 (85% of Board Budget), and (ii) up to an additional 50% of
such RSUs, determined as a linear pro ration to the extent that 2009 Adjusted
EBITDA exceeds $45,900,000, up to a maximum Adjusted EBITDA of
$59,400,000.  Additionally, 128 RSUs from the first third of the 2008
Performance-Vesting RSUs granted in 2008 that did not vest in 2008 shall
roll-forward and shall vest as a linear pro ration to the extent that 2009
Adjusted EBITDA exceeds $45,900,000, up to a maximum Adjusted EBITDA of
$59,400,000 (i.e. 110% of Board Budget).  The Committee shall determine in its
sole discretion whether and how any fractional vested RSUs will be
paid.  Vesting shall occur (if at all) on the date on which the Committee
certifies the level of attainment of Company’s 2009 Adjusted EBITDA, but in no
event more than sixty days after the end of 2009.


 
 

--------------------------------------------------------------------------------

 



     2009 Executive Incentive Compensation


     Emmett McGrath


·  
Bonus A: McGrath will earn an annual incentive bonus (the “McGrath Bonus A”)
equal to up to 50% of his annual base salary (e.g. $158,100 assuming an annual
base salary of $316,200) contingent upon the Life Sciences division, the Allied
division and/or the Company achieving the following goals:  (i) 40% (e.g.
$63,240) based upon attaining consolidated 2009 Adjusted EBITDA of no less than
$54,000,000; (ii) 45% (e.g. $71,145) based upon attaining Life Sciences Branch
contribution of $21,305,00; and (iii) 15% (e.g. $23,715) based upon attaining
Allied Branch contribution of $4,634,000.



·  
Bonus B: McGrath will earn an annual incentive bonus (the “McGrath Bonus B”) of
up to 50% of his annual base salary determined as a linear pro ration of the
extent to which the Life Sciences division, the Allied division and/or the
Company achieve the following goals:  (i) up to (20%) (e.g. $31,620) of the
McGrath Bonus B will be earned on a sliding scale, based on the Company
generating cash levels between $25,200,000 and $30,800,000 (i.e. 90% to 100% of
Board Budget); (ii) up to 15% (e.g. $23,715) of the McGrath Bonus B will be
earned on a sliding scale, based on Life Sciences division’s attainment of a
gross margin of at least 29.19% up to a maximum of 32.43% (i.e. 90% to
100%);  (iii)  up to 5% (e.g. $7,905) of the Mr. McGrath Bonus B will be earned
on a sliding scale, based on the Allied division’s attainment of a gross margin
of at least 27.85 up to a maximum of 30.95% (i.e. 90% to 100%); (iv) up to 20%
of the McGrath Bonus B will be earned on a sliding scale, based on the Company’s
attainment of a consolidated gross margin of at least 27.45% up to a maximum of
30.5% (i.e. 90% to 100%); (v) up to 11.25% (e.g. $17,786) of the McGrath Bonus B
will be earned on a sliding scale, based on the Life Sciences division’s
attainment of Branch contribution margin of at least 16.24% up to a maximum of
18.05% (i.e. 90% to 100%); (vi) up to 3.75% (e.g. $5,929) of the McGrath Bonus B
will be earned on a sliding scale, based on the Allied division’s attainment of
Branch contribution margin of at least 7.53% up to maximum of 8.37% (i.e. 90% to
100%); (vii) up to 15% of the McGrath Bonus B will be earned on a sliding scale,
based on the Company attaining Adjusted EBITDA margin of at least 7.65% up to a
maximum of 8.5% (i.e. 90% to 100%).  10% of the McGrath Bonus B will be earned
if the Company successfully negotiates an amendment to its existing credit
facility or a complete replacement thereof. In no event shall the McGrath Bonus
B exceed 50% of his annual base salary.



·  
Performance-Vesting Restricted Stock Unit (“RSU”) Grant:  The Committee
previously granted to McGrath in 2008 5,225 RSUs, (representing the second third
of the 2008 Performance-Vesting RSUs, and, in 2009 5,879 RSUs, representing the
first third of the 2009 Performance-Vesting RSUs, which shall collectively vest
as to (i) 50% of such RSUs if the Company’s adjusted 2009 EBITDA equals or
exceeds $45,900,000 (85% of Board Budget), and (ii) up to an additional 50% of
such RSUs, determined as a linear pro ration to the extent that 2009 Adjusted
EBITDA exceeds $45,900,000, up to a maximum Adjusted EBITDA of $59,400,000 (110%
of Board Budget).  Additionally, 419 RSUs from the first third of the 2008
Performance-Vesting RSUs granted in 2008 that did not vest in 2008 shall
roll-forward and shall vest as a linear pro ration to the extent that 2009
Adjusted EBITDA exceeds $45,900,000, up to a maximum Adjusted EBITDA of
$59,400,000.  The Committee shall determine in its sole discretion whether and
how any fractional vested RSUs will be paid.  Vesting shall occur (if at all) on
the date on which the Committee certifies the level of attainment of Company’s
2009 Adjusted EBITDA, but in no event more than sixty days after the end of
2009.






 
 

--------------------------------------------------------------------------------

 





     2009 Executive Incentive Compensation


     Jim Brill


·  
Bonus A: Brill will earn an annual incentive bonus (the “Brill Bonus A”) equal
to 50% of his annual base salary (e.g. $146,880 assuming an annual base salary
of $293,760) contingent the Company achieving consolidated 2009 Adjusted EBITDA
of no less than $54,000,000.



·  
Bonus B: Brill will earn an annual incentive bonus (the “Brill Bonus B”) of up
to 50% of his annual base salary determined as a linear pro ration of the extent
to which the Company achieves the following goals:  (i) up to (20%) (e.g.
$29,376) of the Brill Bonus B will be earned on a sliding scale, based on the
Company generating cash levels between $25,200,000 and $30,800,000 (i.e. 90% to
110% of Board Budget); (ii) up to 20% of the Brill Bonus B will be earned on a
sliding scale, based on the Company’s attainment of a consolidated gross margin
of at least 27.45% up to a maximum of 30.5% (i.e. 90% to 100%); (iii) up to 40%
(e.g. $58,752) of the Brill Bonus B will be earned on a sliding scale, based on
the Company’s attainment of a consolidated Adjusted EBITDA margin of at least
7.65% up to a maximum of 8.5% (i.e. 90% to 100%); (iv) 20% of the Brill Bonus B
will be earned if the Company successfully negotiates an amendment to its
existing credit facility or a complete replacement thereof. In no event shall
the Brill Bonus B exceed 50% of his annual base salary.



·  
Performance-Vesting Restricted Stock Unit (“RSU”) Grant:  The Committee
previously granted to Brill in 2008 9,196 RSUs, (representing the second third
of the 2008 Performance-Vesting RSUs, and, in 2009 10,347 RSUs, representing the
first third of the 2009 Performance-Vesting RSUs, which shall collectively vest
as to (i) 50% of such RSUs if the Company’s adjusted 2009 EBITDA equals or
exceeds $45,900,000 (85% of Board Budget), and (ii) up to an additional 50% of
such RSUs, determined as a linear pro ration to the extent that 2009 Adjusted
EBITDA exceeds $45,900,000, up to a maximum Adjusted EBITDA of $59,400,000 (110%
of Board Budget).  Additionally, 736 RSUs from the first third of the 2008
Performance-Vesting RSUs granted in 2008 that did not vest in 2008 shall
roll-forward and shall vest as a linear pro ration to the extent that 2009
Adjusted EBITDA exceeds $45,900,000, up to a maximum Adjusted EBITDA of
$59,400,000.  The Committee shall determine in its sole discretion whether and
how any fractional vested RSUs will be paid.  Vesting shall occur (if at all) on
the date on which the Committee certifies the level of attainment of Company’s
2009 Adjusted EBITDA, but in no event more than sixty days after the end of
2009.




 
 

--------------------------------------------------------------------------------

 





    2009 Executive Incentive Compensation


    Mark Brouse


·  
Bonus A: Brouse will earn an annual incentive bonus (the “Brouse Bonus A”) equal
to up to 37.5% of his annual base salary (e.g. $101,790 assuming an annual base
salary of $271,440) contingent upon VISTA and/or the Company achieving the
following goals:  (i) 40% (e.g. $40,716) based upon attaining consolidated 2009
Adjusted EBITDA of no less than $54,000,000 and (ii) 60% (e.g. $61,074) based
upon attaining VISTA 2009 Adjusted EBITDA of no less than $9,470,000.



·  
Bonus B: Brouse will earn an annual incentive bonus (the “Brouse Bonus B”) of up
to 37.5% of his annual base salary determined as a linear pro ration of the
extent to which VISTA and/or the Company achieve the following goals:  (i) up to
(20%) (e.g. $20,358) of the Brouse Bonus B will be earned on a sliding scale,
based on the Company generating cash levels between $25,200,000 and $30,800,000
(i.e. 90% to 110% of Board Budget); (ii) up to 20% of the Brouse Bonus B will be
earned on a sliding scale, based on VISTA’s attainment of a gross margin of at
least 27.64% up to a maximum of 30.71% (i.e. 90% to 100%); (iii) up to 20% of
the Mr. Brouse Bonus B will be earned on a sliding scale, based on the Company’s
attainment of a consolidated gross margin of at least 27.45% up to a maximum of
30.5% (i.e. 90% to 100%); (iv) up to 15% (e.g. $15,269) of the Brouse Bonus B
will be earned on a sliding scale, based on VISTA’s attainment of an Adjusted
EBITDA margin of at least 8.59% up to a maximum of 9.54% (i.e. 90% to 100%); (v)
up to 15% of the Mr. Brouse Bonus B will be earned on a sliding scale, based on
the Company’s attainment of a consolidated Adjusted EBITDA margin of at least
7.65% up to a maximum of 8.5% (i.e. 90% to 100%); (vi) 10% (e.g. $10,179) of the
Brouse Bonus B will be earned if the Company successfully negotiates an
amendment to its existing credit facility or a complete replacement thereof. In
no event shall the Brouse Bonus B exceed 37.5% of his annual base salary.



·  
Performance-Vesting Restricted Stock Unit (“RSU”) Grant:  The Committee
previously granted to Brouse in 2008 4,065 RSUs, (representing the second third
of the 2008 Performance-Vesting RSUs, and, in 2009 4,574 RSUs, representing the
first third of the 2009 Performance-Vesting RSUs, which shall collectively vest
as to (i) 50% of such RSUs if the Company’s adjusted 2009 EBITDA equals or
exceeds $45,900,000 (85% of Board Budget), and (ii) up to an additional 50% of
such RSUs, determined as a linear pro ration to the extent that 2009 Adjusted
EBITDA exceeds $45,900,000, up to a maximum Adjusted EBITDA of
$59,400,000.  Additionally, 325 RSUs from the first third of the 2008
Performance-Vesting RSUs granted in 2008 that did not vest in 2008 shall
roll-forward and shall vest as a linear pro ration to the extent that 2009
Adjusted EBITDA exceeds $45,900,000, up to a maximum Adjusted EBITDA of
$59,400,000 (i.e. 110% of Board Budget).  The Committee shall determine in its
sole discretion whether and how any fractional vested RSUs will be
paid.  Vesting shall occur (if at all) on the date on which the Committee
certifies the level of attainment of Company’s 2009 Adjusted EBITDA, but in no
event more than sixty days after the end of 2009.










 
 

--------------------------------------------------------------------------------

 







    2009 Executive Incentive Compensation


    Thomas McKenna


·  
Bonus A: McKenna will earn an annual incentive bonus (the “McKenna Bonus A”)
equal to up to 30% of his annual base salary (e.g. $59,670 assuming an annual
base salary of $198,900) contingent upon Nurse Travel and/or the Company
achieving the following goals:  (i) 40% (e.g. $23,868) based upon attaining
consolidated 2009 Adjusted EBITDA of no less than $54,000,000 and (ii) 60% (e.g.
$35,802) based upon attaining Nurse Travel 2009 Branch contribution of no less
than $19,207,000.



·  
Bonus B: McKenna will earn an annual incentive bonus (the “McKenna Bonus B”) of
up to 30% of his annual base salary determined as a linear pro ration of the
extent to which Nurse Travel and/or the Company achieve the following
goals:  (i) up to (20%) (e.g. $11,934) of the McKenna Bonus B will be earned on
a sliding scale, based on the Company generating cash levels between $25,200,000
and $30,800,000 (i.e. 90% to 110% of Board Budget); (ii) up to 20% of the
McKenna Bonus B will be earned on a sliding scale, based on Nurse Travel’s
attainment of a gross margin of at least 19.61% up to a maximum of 21.79% (i.e.
90% to 100%); (iii) up to 20% of the Mr. McKenna Bonus B will be earned on a
sliding scale, based on the Company’s attainment of a consolidated gross margin
of at least 27.45% up to a maximum of 30.5% (i.e. 90% to 100%); (iv) up to 15%
(e.g. $8,951) of the McKenna Bonus B will be earned on a sliding scale, based on
Nurse Travel’s attainment of a Branch contribution margin of at least 14.24% up
to a maximum of 15.83% (i.e. 90% to 100%); (v) up to 15% of the Mr. McKenna
Bonus B will be earned on a sliding scale, based on the Company’s attainment of
a consolidated Adjusted EBITDA margin of at least 7.65% up to a maximum of 8.5%
(i.e. 90% to 100%); (vi) 10% (e.g. $5,967) of the McKenna Bonus B will be earned
if the Company successfully negotiates an amendment to its existing credit
facility or a complete replacement thereof. In no event shall the McKenna Bonus
B exceed 30% of his annual base salary.


 
 

--------------------------------------------------------------------------------

 
